Affirmed and Memorandum Opinion filed March 15, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00692-CR
NO. 14-10-00693-CR
____________
 
JUSTIN LEE QUIRK, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 163rd District Court
Orange County, Texas
Trial Court Cause Nos. B100089-R &
B100119-R
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to the offenses of fraudulent
use of identifying information and felony theft.  On June 24, 2010, the trial
court sentenced appellant to confinement for 20 months on each offense in the State
Jail Division of the Texas Department of Criminal Justice.   Pursuant to trial
court’s judgment, appellant’s sentences will run consecutively.  Appellant
filed a notice of appeal.
Appellant’s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).